TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2018



                                     NO. 03-17-00296-CR


                                    Robert Isreal, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  AFFIRMED IN PART; VACATED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgments of conviction as to Counts 2 and 3. Therefore, the Court vacates the trial

court’s judgments of conviction for second degree aggravated family violence assault in

Counts 2 and 3 and affirms the trial court’s judgment of conviction for first degree aggravated

family violence assault in Count 1. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.